The opinion of the court was delivered by
Ross, J.
Items 6, 7, and 8 of the account of the defendant, are not insisted upon in this court. This leaves for consideration, whether the county court properly hold that the first five items of the defendant’s account had been adjusted between the parties as a payment towards the son’s work. It seems there was no contest as to the amount or correctness of these charges. The auditor allowed them in his original report. His report, finding that the damages occasioned to the defendant by the plaintiff’s son having left before completing his term of service, was equal to all he earned-in over four months’ service, appears to have been a surprise to both parties. The plaintiff had not, till made aware of this finding, insisted that these five items had been paid by his son’s labor. The auditor does not in terms find that they had or had not been so paid ; but has reported the testimony bearing upon this issue in the case, and said that upon this testimony the plaintiff insisted these items were paid. It would probably have been more in accordance with regular proceedings in book-account actions, if the county court had recommitted the report to have the auditor find the fact one way or the other. But as neither party asked to have the report recommitted to have the auditor find how the fact was, we do not think the defendant can now insist it was error for the county court to weigh the evidence detailed by the auditor, determine how the fact was, and render judgment accordingly. By allowing the report of the auditor to stand without exception, and by hearing the case on the report as it was, the defendant virtually submitted tha,t issue to the determination of the court. The evidence detailed by the auditor tended to establish the fact of the payment of these items as found by the county court. This court sits to revise errors of law, and not errors of fact passed upon by the county court. If the county court did determine this fact erroneously, this court can afford him no aid. We are not satisfied the county court committed any error in finding the fact as it did. The defendant’s own testimony, in substance, is, that he agreed with the plaintiff to call *568these items paid by the son’s labor. The cases cited by the counsel for the defendant, in which this court held that items delivered and charged by one party on book, under a mutual expectation and agreement that they were to be applied in payment of a note or notes which the other party held, but which never were in fact applied, wore not an executed payment on the note, and barred by the recovery of the full amount of the note, are not quite applicable to this case. The note evidenced a distinct and separate indebtedness. The questions in those cases were, whether the items were so delivered that they never created an indebtedness, or right to charge on book. In the case at bar, the items were charged in mutual account, and the question before the county court was, whether these five items had by the parties been applied in liquidation of the item for the son’s labor. There was no separate instrument evidencing the indebtedness for the son’s labor, on which application was to be made by endorsement. When the parties agreed to so apply these items, no further or other act remained to be done, to make the application immediate. The parties could do nothing further to evidence the application, unless it was to state the account as regards these items. But that would change it from book account to an account stated. When, in a mutual account or book account, the parties agree that certain items shall go in liquidation of certain other items, and provide for no further act to be done in regard thereto, the law makes the application at cnce. We think, when the defendant said, “ It [these items] can turn on George’s work,” and the plaintiff replied, “ I shall be very glad to do so, for I am short of money,” the county court were justified in finding that the application of these items was then made in liquidation of the sum due for the son’s work.
Judgment affirmed.